Exhibit 10.1

 

OMNIBUS AMENDMENT NO. 1 AND CONSENT

 

to

 

CREDIT AGREEMENT
and
GUARANTY

 

Dated as of November 1, 2013

 

THIS AMENDMENT NO. 1 AND CONSENT (this “Amendment”) is made as of November 1,
2013 by and among Texas Roadhouse, Inc. (the “Borrower”), the financial
institutions identified on the signature pages hereof as Lenders (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), under that certain Credit Agreement dated as of August
12, 2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrower, the Lenders and the
Administrative Agent, and the subsidiaries of the Borrower identified on the
signature pages hereof as Guarantors (the “Guarantors”).  Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

 

WHEREAS, the Borrower has notified the Administrative Agent that the Borrower
wishes to undertake a number of related transactions, as outlined in Exhibit A
attached hereto, in connection with the restructuring of the organization of its
Subsidiaries (all the steps outlined in Exhibit A hereto being referred to
herein as the “Proposed Transactions”), and the Borrower has requested that the
Lenders and the Administrative Agent consent (the “Specified Consent”) to the
Proposed Transactions;

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments with respect to the Credit Agreement and the
Guaranty;

 

WHEREAS, the Lenders and the Administrative Agent have agreed to such amendments
and to grant the Specified Consent on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders and the Administrative Agent have agreed to enter into this Amendment.

 

1.                                      Amendments to Credit Agreement. 
Effective as of the date of satisfaction of the conditions precedent set forth
in Section 4 below, the Credit Agreement is hereby amended as follows:

 

(a)                                 Section 1.01 of the Credit Agreement is
amended to add the following definitions in their appropriate alphabetical order
therein:

 

“ “Amendment No. 1 Effective Date” means November 1, 2013.”

 

“ “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.”

 

 “ “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.”

 

“ “ECP” means an “eligible contract participant” as defined in Section 1(a)(18)
of the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.”

 

“ “Excluded Swap Obligation” means, with respect to any Loan Party, any
Specified Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Loan Party of such Specified Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Loan Party’s failure for any reason to constitute an ECP at the time the
Guarantee of such Loan Party or the grant of such security interest becomes or
would become effective with respect to such Specified Swap Obligation or (b) in
the case of a Specified Swap Obligation subject to a clearing requirement
pursuant to Section 2(h) of the Commodity Exchange Act (or any successor
provision thereto), because such Loan Party is a “financial entity,” as defined
in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor
provision thereto), at the time the Guarantee of such Loan Party becomes or
would become effective with respect to such related Specified Swap Obligation.

 

--------------------------------------------------------------------------------


 

If a Specified Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Specified
Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.”

 

“ “Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurodollar Rate”.”

 

 “ “Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.”

 

“ “LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Eurodollar Rate”.”

 

 “ “Material Subsidiary” means each Subsidiary which, as of the most recent
fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 6.01(a) or (b), contributed greater than two and one-half percent
(2.5%) of Consolidated Tangible Net Worth as of such date; provided that, if at
any time the aggregate amount of Consolidated Tangible Net Worth attributable to
all Subsidiaries that are not Material Subsidiaries exceeds five (5%) of
Consolidated Tangible Net Worth for any such period, the Borrower (or, in the
event the Borrower has failed to do so within ten (10) days, the Administrative
Agent) shall designate sufficient Subsidiaries as “Material Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Subsidiaries.”

 

“ “Proposed Transactions” has the meaning set forth in that certain Omnibus
Amendment No. 1 and Consent to Credit Agreement and Guaranty, dated as of the
Amendment No. 1 Effective Date, among the Borrower, the Lenders party thereto
and the Administrative Agent.”

 

“ “Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.”

 

“ “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.”

 

 “ “Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.”

 

“ “Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.”

 

--------------------------------------------------------------------------------


 

(b)                                 Section 1.01 of the Credit Agreement is
amended to amend and restate the following definitions in their entirety as
follows:

 

“ “Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

 

Pricing
Level

 

Consolidated Net Leverage Ratio

 

Commitment
Fee

 

Eurodollar Rate
Loans/ Standby
Letters of Credit
Fee

 

ABR Loans

 

1

 

Less than 1.25 to 1.00

 

0.125

%

0.875

%

0.0

%

 

 

 

 

 

 

 

 

 

 

2

 

Less than 1.50 to 1.00 but greater than or equal to 1.25 to 1.00

 

0.150

%

1.00

%

0.0

%

 

 

 

 

 

 

 

 

 

 

3

 

Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

 

0.200

%

1.25

%

0.25

%

 

 

 

 

 

 

 

 

 

 

4

 

Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

 

0.250

%

1.50

%

0.50

%

 

 

 

 

 

 

 

 

 

 

5

 

Greater than or equal to 2.50 to 1.00

 

0.300

%

1.875

%

0.875

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the fifth Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 5
shall apply as of the fifth Business Day after the date on which such Compliance
Certificate was required to have been delivered until the fifth Business Day
after such Compliance Certificate is actually delivered.”

 

“ “Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, the London interbank offered rate as administered by the
British Bankers Association (or any other Person that takes over the
administration of such rate for Dollars) for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that, if the LIBOR Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”), then the LIBO Rate shall be the Interpolated Rate at such
time, subject to Section 3.03.  Notwithstanding the above, to the extent that
“Eurodollar Rate” or “Adjusted Eurodollar Rate” is used in connection with an
ABR Borrowing, such rate shall be determined as modified by the definition of
Alternate Base Rate.”

 

“ “Guarantors” means, collectively, subject to Section 6.15, all Subsidiaries
party to the Guaranty in such capacity, and all existing and future direct and
indirect wholly-owned Domestic Subsidiaries of the Borrower that are Material
Subsidiaries, other than IP Holdco.”

 

“ “Maturity Date” means November 1, 2018.”

 

“ “Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding and (b) all existing or future
payments and other obligations owing by the Borrower under (i) any Swap Contract
(which such Swap Contract is permitted hereunder) or any (ii) cash management or
similar treasury or custodial arrangements, in each case with respect to the
foregoing clauses (i) and (ii) such transaction entered into with any Person
that is a Lender or an Affiliate thereof at the time such transaction is entered
into; provided that the definition of “Obligations” shall not create any
guarantee by any Loan Party of any Excluded Swap Obligations of such Loan Party
for purposes of determining any obligations of any Loan Party.”

 

--------------------------------------------------------------------------------


 

“ “Restaurant” means any restaurant at a particular location that is owned by
the Borrower or any Subsidiaries thereof.”

 

(c)                                  Section 1.03(a) of the Credit Agreement is
amended to amend and restate clause (ii) of the second sentence thereof in its
entirety as follows:

 

“(ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof”.

 

(d)                                 Section 2.14(a) of the Credit Agreement is
amended to delete the reference to “$100,000,000” set forth therein and to
substitute “$200,000,000” therefor.

 

(e)                                  Section 3.03 of the Credit Agreement is
amended to amend and restate clause (b) of the first sentence thereof in its
entirety as follows:

 

“(b) adequate and reasonable means (including, without limitation, by means of
an Interpolated Rate) do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan”.

 

(f)                                   Section 3.04(b) of the Credit Agreement is
amended and restated in its entirety as follows:

 

“(b)                           Capital Requirements.  If any Lender or the L/C
Issuer determines that any Change in Law affecting such Lender or the L/C Issuer
or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.”

 

(g)                                  Section 5.19 of the Credit Agreement is
amended and restated in its entirety as follows:

 

“5.19.  Anti-Corruption Laws and Sanctions.  The Borrower has implemented and
maintains in effect policies and procedures designed to promote compliance by
the Borrower, its Subsidiaries and their respective directors, officers, and
employees with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees and to the current
actual knowledge of the Borrower its directors, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.

 

--------------------------------------------------------------------------------


 

None of (a) the Borrower, any Subsidiary or to the knowledge of the Borrower or
such Subsidiary any of their respective directors, officers or employees, or (b)
to the current actual knowledge of the Borrower, following reasonable inquiry,
any agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. The Borrower will not knowingly violate or permit a violation
of Anti-Corruption Laws or applicable Sanctions with any Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by the Credit
Agreement.”

 

(h)                                 Section 6.05 of the Credit Agreement is
amended and restated in its entirety as follows:

 

“6.05. Preservation of Existence. (a)  Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05 or as part of the Proposed Transactions; (b) take all reasonable
action to maintain all rights, privileges, permits and licenses necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.”

 

(i)                                     Section 6.08 of the Credit Agreement is
amended to add the following sentence to the end of such Section:

 

“The Borrower will maintain in effect and enforce policies and procedures
designed to promote compliance by the Borrower, its Subsidiaries and their
respective directors, officers, and employees with Anti-Corruption Laws and
applicable Sanctions.”

 

(j)                                    Section 6.15 of the Credit Agreement is
amended and restated in its entirety as follows:

 

“On the first Business Day of each March and September following the Amendment
No. 1 Effective Date (for example, March 3, 2014, September 1, 2014, March 2,
2015, September 1, 2015, etc.), notify the Administrative Agent of (x) any
Person that became a Domestic Subsidiary and a direct or indirect wholly-owned
Domestic Subsidiary of the Borrower during the six-month period then ended, and
(y) any direct or indirect wholly-owned Domestic Subsidiary of the Borrower
(including those described in clause (x) above) that is not a Guarantor and that
is a Material Subsidiary, and, with respect to any Subsidiary that qualifies
under the foregoing, cause such Person to promptly (and in any event within 90
days after the applicable reporting date) become a Guarantor. Such Person shall
execute and deliver to the Administrative Agent a supplement or counterpart to
the Guaranty and such other documents, instruments and agreements reasonably
required by the Administrative Agent (including, but not limited to, certified
organizational documents and resolutions, and a legal opinion letter), each in
form, substance and scope reasonably acceptable to the Administrative Agent. To
the extent any Guarantor is not or ceases to be a Material Subsidiary, the
Borrower may provide written notice thereof to the Administrative Agent,
including calculations demonstrating that such Guarantor is not a Material
Subsidiary, and request that such Guarantor be released from its obligations as
a Guarantor. The Administrative Agent shall effect any such release pursuant to
Section 9.10.”

 

(k)                                 Section 7.02 of the Credit Agreement is
amended to amend and restate clauses (k) and (l) thereof in their entirety as
follows:

 

“(k)                           Investments of the Borrower in Joint Venture
Subsidiaries made for the purpose of either owning, operating or managing a
Restaurant; and

 

(l)                                     any other Investments (foreign or
domestic, other than acquisitions governed by Section 7.02(g)) so long as the
aggregate amount of all of such other Investments outstanding at any time does
not exceed fifteen percent (15%) of Consolidated Tangible Net Worth; provided,
that the amount of any Investment shall be reduced by all cash dividends,
distributions or other payments in respect thereof received by the Borrower or a
Guarantor.”

 

--------------------------------------------------------------------------------


 

(l)                                     Section 7.05(d) of the Credit Agreement
is amended and restated in its entirety as follows:

 

“(d)                           Dispositions of property by the Borrower or any
Subsidiary to the Borrower or to a wholly-owned Subsidiary which has satisfied
any relevant requirements of Section 6.15; provided that,  (x) except as
otherwise permitted pursuant to the following clause (y), if the transferor of
such property is a Guarantor the transferee thereof must either be the Borrower
or a Guarantor, and (y) in the case of a Disposition of the Equity Interests of
any Subsidiary that is not a Material Subsidiary, the transferee need not be the
Borrower or a Guarantor, provided that if such Disposition is of the Equity
Interests of a Guarantor, the Borrower shall either (1) cause the transferee to
promptly (and in any event within 90 days after the applicable Disposition)
become a Guarantor in accordance with the procedures set forth in Section 6.15,
or (2) request a release of such Guarantor as described in Section 6.15.”

 

(m)                             Section 7.05 of the Credit Agreement is further
amended to (i) renumber clause (i) thereof as clause (j), (ii) add the following
new clause (i) immediately after clause (h) thereof, and (iii) restate clause
(j) thereof in its entirety as follows:

 

“(i)                               Dispositions of the assets and IP Rights
relating to any Restaurant concept, other than the Texas Roadhouse® operating
concept, held by any Subsidiary that is not a Material Subsidiary; and

 

(j)                               other Dispositions of property by the Borrower
and its Subsidiaries in the ordinary course of business or as otherwise
permitted by the Required Lenders; provided, however, that any Disposition
pursuant to clauses (a) through (j) shall be for fair market value.”

 

(n)                                 Section 7.12 of the Credit Agreement is
amended to add the following sentence at the end of such Section:

 

“Not request any Borrowing or Letter of Credit, and not use, and shall instruct
its Subsidiaries and its or their respective directors, officers, and employees
not to use, the proceeds of any Borrowing or Letter of Credit (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C)  in any manner that would result in the violation
of any Sanctions applicable to any party hereto.”

 

(o)                                 Section 9.10 of the Credit Agreement is
amended to amend and restate the first sentence thereof in its entirety as
follows:

 

“The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Material
Subsidiary, or ceases to be a Subsidiary as a result of a transaction permitted
hereunder.”

 

(p)                                 Schedule 2.01 to the Credit Agreement is
amended and restated in its entirety as set forth on Exhibit B hereto.

 

(q)                                 Schedules 5.01, 5.06, 5.09, 5.11, 5.12,
5.13, 5.15, 5.18, 7.01 and 7.02 to the Credit Agreement are amended and restated
in their entirety as set forth on Exhibit C hereto, and each reference in
Section 5.01, 5.12, 5.13, 5.15, 7.01 or 7.02 to any such Schedule reflecting
information as of “the Closing Date” or “the date hereof” shall be deleted and
replaced with “the Amendment No. 1 Effective Date”.

 

(r)                                    Exhibit D to the Credit Agreement is
amended and restated in its entirety as set forth on Exhibit D hereto.

 

(s)                                   Any reference to Aspen Creek, LLC shall
include any successor entity thereto, as contemplated by the Proposed
Transactions.

 

--------------------------------------------------------------------------------


 

2.                                      Amendments to Guaranty.  Effective as of
the date of satisfaction of the conditions precedent set forth in Section 4
below, the Guaranty is hereby amended as follows:

 

(a)                                 Section 8 of the Guaranty is amended and
restated in its entirety as follows:

 

“8.                                Reinstatement.  Notwithstanding anything in
this Guaranty to the contrary, this Guaranty shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of any portion of
the Guaranteed Obligations is revoked, terminated, rescinded or reduced or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or any other person or entity or otherwise
(including pursuant to any settlement entered into by the Administrative Agent
or any Lender in its discretion), as if such payment had not been made and
whether or not the Administrative Agent or the Lenders are in possession of or
has released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.”

 

(b)                                 The following new Section 24 is hereby added
to the Guaranty immediately after Section 23 thereof:

 

“24.                         Keepwell.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under this Guaranty in respect
of Specified Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 24 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 24 or otherwise under this Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 24 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents.  Each Qualified ECP Guarantor intends that
this Section 24 constitute, and this Section 24 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.”

 

(c)                                  Concurrently with the effectiveness of the
amendments to the Credit Agreement set forth in Section 1 hereof, and in
reliance on the information provided by the Borrower to the Administrative Agent
demonstrating that each such entity is not a Material Subsidiary, each Guarantor
other than Texas Roadhouse Holdings LLC and Aspen Creek, LLC is automatically
released from its obligations as a Guarantor under the Guaranty and shall
automatically cease to be a Guarantor thereunder and under each of the other
Loan Documents.

 

3.                                      Consent. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 4 below, the
Administrative Agent and the Lenders party hereto hereby grant the Specified
Consent.

 

4.                                      Conditions of Effectiveness.  The
effectiveness of this Amendment is subject to the conditions precedent that (a)
the Administrative Agent shall have received (i) counterparts of this Amendment
duly executed by the Borrower, the Guarantors, the Lenders and the
Administrative Agent, and (ii) such other opinions, instruments and documents as
are reasonably requested by the Administrative Agent and identified on Exhibit E
hereto, and (b) the Borrower shall have paid, to the extent invoiced at least
one (1) Business Day in advance, all fees and expenses of the Administrative
Agent and its affiliates (including attorneys’ fees and expenses) in connection
with this Amendment and the other Loan Documents.

 

5.                                      Representations and Warranties of the
Borrower.  The Borrower and each Guarantor hereby represents and warrants as
follows:

 

--------------------------------------------------------------------------------


 

(a)                                 Each of this Amendment and the Credit
Agreement and Guaranty as amended by this Amendment constitute the legal, valid
and binding obligations of the Borrower or such Guarantor, as applicable, and
are enforceable against the Borrower or such Guarantor, as applicable, in
accordance with their terms except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles of general applicability.

 

(b)                                 As of the date hereof and after giving
effect to the terms of this Amendment, (i) there exists no Default or Event of
Default and (ii) the representations and warranties of the Borrower and each
Guarantor contained in the Credit Agreement or the Guaranty, as applicable, are
true and correct as of the date hereof, except for representations and
warranties made as of an earlier date (in which case such representations and
warranties are true and correct as of such earlier date).

 

6.                                      Reference to and Effect on the Credit
Agreement and the Guaranty.

 

(a)                                 Upon the effectiveness hereof, each
reference to the Credit Agreement or “this Agreement” in the Credit Agreement or
any other Loan Document or to the Guaranty or “this Guaranty” or “this
Agreement” in the Guaranty or any other Loan Document (unless limited by
reference to such Loan Document as in effect on a prior date) shall mean and be
a reference to the Credit Agreement or Guaranty, as applicable, as amended by
this Amendment.

 

(b)                                 Except as specifically amended above, the
Credit Agreement, the Guaranty, and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

 

(c)                                  Other than as expressly set forth herein,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of the Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement, the
Guaranty or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

 

7.                                      Governing Law.  This Amendment shall be
construed in accordance with and governed by the laws of the State of New York.

 

8.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

9.                                      Counterparts.  This Amendment may be
executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page of this Amendment by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

[Signatures to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

TEXAS ROADHOUSE, INC.,

 

as the Borrower

 

 

 

 

 

 

By:

/s/ G. Price Cooper, IV

 

Name: G. Price Cooper, IV

 

Title: Chief Financial Officer

 

Signature Page to

Omnibus Amendment No. 1 to Credit Agreement and Guaranty

(Texas Roadhouse, Inc.)

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Michael A. Guenthner

 

Name:  Michael A. Guenthner

 

Title: S.V.P. Authorized Officer

 

Signature Page to

Omnibus Amendment No. 1 to Credit Agreement and Guaranty

(Texas Roadhouse, Inc.)

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Gregory M. Carroll

 

Name: Gregory M. Carroll

 

Title: Senior Vice President

 

Signature Page to

Omnibus Amendment No. 1 to Credit Agreement and Guaranty

(Texas Roadhouse, Inc.)

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Wm. Heyward Harrison, III

 

Name: Wm. Heyward Harrison, III

 

Title: Senior Vice President

 

Signature Page to

Omnibus Amendment No. 1 to Credit Agreement and Guaranty

(Texas Roadhouse, Inc.)

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ David A. Wombwell

 

Name: David A. Wombwell

 

Title: Senior Vice President

 

Signature Page to

Omnibus Amendment No. 1 to Credit Agreement and Guaranty

(Texas Roadhouse, Inc.)

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Gordon MacArthur

 

Name: Gordon MacArthur

 

Title: Authorized Signatory

 

Signature Page to

Omnibus Amendment No. 1 to Credit Agreement and Guaranty

(Texas Roadhouse, Inc.)

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Mike Gifford

 

Name: Mike Gifford

 

Title: Vice President

 

Signature Page to

Omnibus Amendment No. 1 to Credit Agreement and Guaranty

(Texas Roadhouse, Inc.)

 

--------------------------------------------------------------------------------


 

 

OLD NATIONAL BANK,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Darrin J. McCauley

 

Name: Darrin J. McCauley

 

Title: Senior Vice President

 

Signature Page to

Omnibus Amendment No. 1 to Credit Agreement and Guaranty

(Texas Roadhouse, Inc.)

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

TEXAS ROADHOUSE HOLDINGS LLC

 

 

 

By:  Texas Roadhouse, Inc., its Manager

 

 

 

 

 

 

By:

/s/ G. Price Cooper, IV

 

Name: G. Price Cooper, IV

 

Title: Chief Financial Officer

 

 

 

 

 

ASPEN CREEK, LLC

 

 

 

By:  Texas Roadhouse, Inc., its Manager

 

 

 

 

 

 

By:

/s/ G. Price Cooper, IV

 

Name: G. Price Cooper, IV

 

Title: Chief Financial Officer

 

Signature Page to

Omnibus Amendment No. 1 to Credit Agreement and Guaranty

(Texas Roadhouse, Inc.)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Proposed Transactions

 

Attached

 

--------------------------------------------------------------------------------


 

[g234881kg05i001.jpg]

 

--------------------------------------------------------------------------------


 

KEY TO PRECEDING PAGE: Any box shaded blue and outlined in red has moved from
somewhere else in the structure prior to the Amendment No. 1 Effective Date, and
any box shaded yellow and outlined in red is newly created.

 

Other Entities Where TXRH employees are officers but TXRH does not have any
ownership:

 

1.

Green Brothers Dining Inc.  (TRI manages through management agreement)

Dissolve and replace with C Corp subsidiary of Inc.

 

[S-Corps for roll-up purposes] Convert all to LLCs taxed as S Corps — sign
management agreement with Holdings (eliminates officers and directors)

3.

Roadhouse of Billings Holdings, Inc. (member of Texas Roadhouse of Billings,
LLC)

4.

Roadhouse of Bossier City Holdings, Inc. (member of Roadhouse of Bossier City,
LLC)

5.

Roadhouse of Brownsville Holdings, Inc. (partner of Texas Roadhouse of
Brownsville, Ltd.)

6.

Roadhouse of Everett Holdings, Inc. (member of Texas Roadhouse of Everett, LLC)

7.

Roadhouse of Fargo Holdings, Inc. (member of Roadhouse of Fargo, LLC)

8.

Roadhouse of Longmont Holdings, Inc. (member of Roadhouse of Longmont, LLC)

9.

Roadhouse of McKinney Holdings, Inc. (partner of Roadhouse of McKinney, Ltd.)

10.

Roadhouse of New Berlin Holdings, Inc. (member of Roadhouse of New Berlin, LLC)

11.

Roadhouse of Omaha Holdings, Inc. (member of Roadhouse of Omaha, LLC)

12.

Roadhouse of Port Arthur Holdings, Inc. (partner of Texas Roadhouse of Port
Arthur, Ltd.)

13.

Roadhouse of Temple Holdings, Inc. (partner of Roadhouse of Temple, Ltd.)

14.

Roadhouse of Wichita Holdings, Inc. (member of Roadhouse of Wichita, LLC)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Schedule 2.01

 

Commitments and Applicable Percentages

 

Lender

 

Commitment

 

Applicable Percentage

 

JPMorgan Chase Bank, N.A.

 

$

40,000,000.00

 

20.00

%

PNC Bank, National Association

 

$

40,000,000.00

 

20.00

%

Wells Fargo Bank, National Association

 

$

40,000,000.00

 

20.00

%

U.S. Bank National Association

 

$

30,000,000.00

 

15.00

%

Royal Bank of Canada

 

$

25,000,000.00

 

12.50

%

Fifth Third Bank

 

$

15,000,000.00

 

7.50

%

Old National Bank

 

$

10,000,000.00

 

5.00

%

Total

 

$

200,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Restated Schedules

 

Schedule 5.01 - Jurisdictions of Organization and Qualification of the Borrower
and Subsidiaries, Part (a)

 

Entity

 

Organization State

 

Foreign Qualification(s)

 

 

 

 

 

Armadillo, Inc.

 

Colorado

 

 

Aspen Creek Beverage Corp.

 

Texas

 

 

Aspen Creek, LLC

 

Kentucky

 

North Carolina

 

 

 

 

Oklahoma

 

 

 

 

Texas

Roadhouse Enterprises, Inc.

 

Texas

 

 

Roadhouse-Creek of NJ, LLC

 

Kentucky

 

New Jersey

Roadhouse Private Beverage Club of Pelham, Inc.

 

Alabama

 

 

Texas Roadhouse Delaware LLC

 

Delaware

 

Florida

 

 

 

 

North Dakota

 

 

 

 

Wisconsin

Texas Roadhouse Development Corporation

 

Kentucky

 

 

Texas Roadhouse Holdings LLC

 

Kentucky

 

Alabama

 

 

 

 

Arizona

 

 

 

 

Arkansas

 

 

 

 

Colorado

 

 

 

 

Connecticut

 

 

 

 

Delaware

 

 

 

 

Florida

 

 

 

 

Georgia

 

 

 

 

Idaho

 

 

 

 

Illinois

 

 

 

 

Indiana

 

 

 

 

Iowa

 

 

 

 

Kansas

 

 

 

 

Louisiana

 

 

 

 

Maine

 

 

 

 

Maryland

 

--------------------------------------------------------------------------------


 

Entity

 

Organization State

 

Foreign Qualification(s)

 

 

 

 

 

 

 

 

 

Massachusetts

Texas Roadhouse Holdings LLC cont.

 

 

 

Michigan

 

 

 

 

Minnesota

 

 

 

 

Mississippi

 

 

 

 

Missouri

 

 

 

 

Nebraska

 

 

 

 

New Hampshire

 

 

 

 

New Jersey

 

 

 

 

New Mexico

 

 

 

 

New York

 

 

 

 

North Carolina

 

 

 

 

North Dakota

 

 

 

 

Ohio

 

 

 

 

Oklahoma

 

 

 

 

Pennsylvania

 

 

 

 

Rhode Island

 

 

 

 

South Dakota

 

 

 

 

Tennessee

 

 

 

 

Texas

 

 

 

 

Utah

 

 

 

 

Virginia

 

 

 

 

Washington

 

 

 

 

West Virginia

 

 

 

 

Wisconsin

Texas Roadhouse International, LLC

 

Nevada

 

 

Texas Roadhouse International Services, LLC

 

Kentucky

 

 

Texas Roadhouse Louisville I LLC

 

Kentucky

 

 

Texas Roadhouse Management Corp.

 

Kentucky

 

Alabama

 

 

 

 

Arizona

 

 

 

 

Arkansas

 

 

 

 

California

 

 

 

 

Colorado

 

 

 

 

Connecticut

 

 

 

 

Delaware

 

--------------------------------------------------------------------------------


 

Entity

 

Organization State

 

Foreign Qualification(s)

 

 

 

 

 

Texas Roadhouse Management Corp. cont.

 

 

 

Florida

 

 

 

 

Georgia

 

 

 

 

Idaho

 

 

 

 

Illinois

 

 

 

 

Indiana

 

 

 

 

Iowa

 

 

 

 

Kansas

 

 

 

 

Louisiana

 

 

 

 

Maine

 

 

 

 

Maryland

 

 

 

 

Massachusetts

 

 

 

 

Michigan

 

 

 

 

Minnesota

 

 

 

 

Minnesota

 

 

 

 

Mississippi

 

 

 

 

Missouri

 

 

 

 

Montana

 

 

 

 

Nebraska

 

 

 

 

Nevada

 

 

 

 

New Hampshire

 

 

 

 

New Jersey

 

 

 

 

New Mexico

 

 

 

 

New York

 

 

 

 

North Carolina

 

 

 

 

North Dakota

 

 

 

 

Ohio

 

 

 

 

Oklahoma

 

 

 

 

Pennsylvania

 

 

 

 

Rhode Island

 

 

 

 

South Dakota

 

 

 

 

Tennessee

 

 

 

 

Texas

 

--------------------------------------------------------------------------------


 

Entity

 

Organization State

 

Foreign Qualification(s)

 

 

 

 

 

 

 

 

 

Utah

 

 

 

 

Vermont

 

 

 

 

Virginia

 

 

 

 

West Virginia

 

 

 

 

Wisconsin

 

 

 

 

Wyoming

Texas Roadhouse of Austin, Ltd.

 

Kentucky

 

Texas

Texas Roadhouse of Austin-North, Ltd.

 

Kentucky

 

Texas

Texas Roadhouse of Baytown, TX, LLC

 

Kentucky

 

Texas

Texas Roadhouse of Boise, LLC

 

Kentucky

 

Idaho

Texas Roadhouse of Cedar Falls, LLC

 

Kentucky

 

Iowa

Texas Roadhouse of Cheyenne, LLC

 

Kentucky

 

Wyoming

Texas Roadhouse of Decatur, LLC

 

Kentucky

 

Illinois

Texas Roadhouse of Dixie Highway, LLC

 

Kentucky

 

 

Texas Roadhouse of East Peoria, LLC

 

Kentucky

 

Illinois

Texas Roadhouse of Elkhart, LLC

 

Kentucky

 

Indiana

Texas Roadhouse of Elyria, LLC

 

Kentucky

 

Ohio

Texas Roadhouse of Fort Myers, FL, LLC

 

Kentucky

 

Florida

Texas Roadhouse of Fort Wayne, LLC

 

Kentucky

 

Indiana

Texas Roadhouse of Gilbert, AZ, LLC

 

Kentucky

 

Arizona

Texas Roadhouse of Grand Junction, LLC

 

Kentucky

 

Colorado

Texas Roadhouse of Hendersonville, de Novo, LLC

 

Kentucky

 

Tennessee

Texas Roadhouse of Huber Heights, LLC

 

Kentucky

 

Ohio

Texas Roadhouse of Jacksonville, NC, LLC

 

Kentucky

 

North Carolina

Texas Roadhouse of Kansas, LLC

 

Kansas

 

 

Texas Roadhouse of Lancaster, LLC

 

Kentucky

 

Pennsylvania

Texas Roadhouse of Lancaster, OH, LLC

 

Kentucky

 

Ohio

 

--------------------------------------------------------------------------------


 

Entity

 

Organization State

 

Foreign Qualification(s)

 

 

 

 

 

Texas Roadhouse of Lansing, LLC

 

Kentucky

 

Michigan

Texas Roadhouse of Lexington, KY, II, LLC

 

Kentucky

 

 

Texas Roadhouse of Lynchburg, LLC

 

Kentucky

 

Virginia

Texas Roadhouse of Mansfield, Ltd.

 

Kentucky

 

Texas

Texas Roadhouse of Menifee, CA, LLC

 

Kentucky

 

California

Texas Roadhouse of Parker, LLC

 

Kentucky

 

Colorado

Texas Roadhouse of Reno, NV, LLC

 

Nevada

 

 

Texas Roadhouse of Richmond, LLC

 

Kentucky

 

Virginia

Texas Roadhouse of Roseville, LLC

 

Kentucky

 

Michigan

Texas Roadhouse of Stillwater, OK, LLC

 

Kentucky

 

Oklahoma

Texas Roadhouse of Vermont Intermediate Holdings

 

Vermont

 

 

Texas Roadhouse of Vermont, LLC

 

Vermont

 

 

Texas Roadhouse of Warwick, LLC

 

Kentucky

 

Rhode Island

Texas Roadhouse, Inc.

 

Delaware

 

Alabama

 

 

 

 

Colorado

 

 

 

 

Florida

 

 

 

 

Idaho

 

 

 

 

Illinois

 

 

 

 

Kentucky

 

 

 

 

Louisiana

 

 

 

 

Maine

 

 

 

 

Massachusetts

 

 

 

 

Missouri

 

 

 

 

New Jersey

 

 

 

 

New Mexico

 

 

 

 

Ohio

 

 

 

 

South Dakota

 

 

 

 

Virginia

 

 

 

 

Washington

TRDC International, LLC

 

Nevada

 

 

TRH Beverages of Austin-North, LLC

 

Texas

 

 

TRH Beverages of Austin-South, LLC

 

Texas

 

 

TRH Beverages of Baytown, LLC

 

Texas

 

 

TRH Beverages of Mansfield, LLC

 

Texas

 

 

TRH Beverage Holdings of Austin-North, LLC

 

Texas

 

 

TRH Beverage Holdings of Austin-South, LLC

 

Texas

 

 

TRH Beverage Holdings of Baytown, TX, LLC

 

Texas

 

 

TRH Beverage Holdings of Mansfield, LLC

 

Texas

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5.06 - Litigation

 

On September 30, 2011, the U.S. Equal Employment Opportunity Commission (“EEOC”)
filed a lawsuit styled Equal Employment Opportunity Commission v. Texas
Roadhouse, Inc., Texas Roadhouse Holdings LLC, Texas Roadhouse Management Corp.
in the United States District Court, District of Massachusetts (“Court”), Civil
Action Number 1:11-cv-11732. The complaint alleges that applicants over the age
of 40 were denied employment in our restaurants in bartender, host, server and
server assistant positions due to their age.  The EEOC is seeking injunctive
relief, remedial actions, payment of damages to the applicants and costs.  We
have filed an answer to the complaint, and the case is in discovery.  We deny
liability; however, in view of the inherent uncertainties of litigation, the
outcome of this case cannot be predicted at this time.  We cannot estimate the
possible amount or range of loss, if any, associated with this matter.

 

--------------------------------------------------------------------------------


 

Schedule 5.09 — Environmental Matters

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.11 - Taxes

 

Auditing Agency

 

Date of Notification

 

Entity under Audit

 

Tax Type under
Audit

 

 

 

 

 

 

 

Illinois Department of Revenue

 

6/8/2012

 

Texas Roadhouse, Inc. & Subsidiaries

 

Income Tax

 

 

 

 

 

 

 

New Jersey Department of the Treasury/Division of Taxation

 

4/25/2013

 

Texas Roadhouse, Inc.

 

Income Tax

 

 

 

 

 

 

 

Florida Department of Revenue

 

1/23/2012

 

Texas Roadhouse, Inc.

 

Income Tax

 

 

 

 

 

 

 

Colorado Department of Revenue

 

3/23/2012

 

Texas Roadhouse of Grand Junction, LLC

 

Sales & Use Tax

 

 

 

 

 

 

 

Colorado Department of Revenue

 

3/23/2012

 

Texas Roadhouse of Parker, LLC

 

Sales & Use Tax

 

 

 

 

 

 

 

Colorado Department of Revenue

 

3/23/2012

 

Roadhouse of Longmont, LLC

 

Sales & Use Tax

 

 

 

 

 

 

 

Colorado Department of Revenue

 

3/23/2012

 

Texas Roadhouse Holdings LLC

 

Sales & Use Tax

 

 

 

 

 

 

 

South Dakota Department of Revenue

 

2/20/2013

 

Texas Roadhouse Holdings LLC

 

Sales & Use Tax

 

 

 

 

 

 

 

New York State Department of Taxation and Finance

 

2/27/2013

 

Texas Roadhouse Holdings LLC

 

Sales & Use Tax

 

 

 

 

 

 

 

Texas Comptroller of Public Accounts

 

5/8/2013

 

Texas Roadhouse Holdings LLC

 

Limited Sales, Excise, & Use Tax

 

 

 

 

 

 

 

City of Thornton, CO

 

5/23/2013

 

Texas Roadhouse Holdings LLC

 

Sales & Use Tax

 

--------------------------------------------------------------------------------


 

Schedule 5.12 — ERISA Plans

 

1.              Texas Roadhouse Salaried Employees 401(k) Profit Sharing Plan

 

2.              Third Amended and Restated Deferred Compensation Plan of Texas
Roadhouse Management Corp.

 

--------------------------------------------------------------------------------


 

Schedule 5.13 - Subsidiaries and Other Equity Investments, Part (a)

 

Entity

 

Ownership

Texas Roadhouse, Inc.

 

100% of Armadillo, Inc.

 

 

100% of Aspen Creek, LLC

 

 

100% of Aspen Creek Beverage Corp. (indirect ownership)

 

 

100% of Roadhouse-Creek of NJ, LLC

 

 

100% of Texas Roadhouse Development Corporation

 

 

100% of Texas Roadhouse Holdings LLC

 

 

100% of Texas Roadhouse Management Corp.

 

 

100% of Texas Roadhouse International, LLC

 

 

100% of TRDC International, LLC (indirect ownership)

 

 

100% of Texas Roadhouse International Services, LLC (indirect ownership)

Texas Roadhouse Holdings LLC

 

100% of Roadhouse Enterprises, Inc.

 

 

100% of Texas Roadhouse Delaware LLC

 

 

100% of Texas Roadhouse Louisville I LLC

 

 

100% of Texas Roadhouse of Boise, LLC

 

 

100% of Texas Roadhouse of Cedar Falls, LLC

 

 

100% of Texas Roadhouse of Cheyenne, LLC

 

 

100% of Texas Roadhouse of Decatur, LLC

 

 

100% of Texas Roadhouse of Dixie Highway, LLC

 

 

100% of Texas Roadhouse of East Peoria, LLC

 

 

100% of Texas Roadhouse of Elkhart, LLC

 

 

100% of Texas Roadhouse of Elyria, LLC

 

 

100% of Texas Roadhouse of Fort Wayne, LLC

 

 

100% of Texas Roadhouse of Grand Junction, LLC

 

 

100% of Texas Roadhouse of Kansas, LLC

 

 

100% of Texas Roadhouse of Lancaster, LLC

 

 

100% of Texas Roadhouse of Lansing, LLC

 

 

100% of Texas Roadhouse of Lynchburg, LLC

 

 

100% of Texas Roadhouse of Reno, NV, LLC

 

 

100% of Texas Roadhouse of Richmond, LLC

 

 

100% of Texas Roadhouse of Roseville, LLC

 

 

100% of Texas Roadhouse of Vermont Intermediate Holdings

 

 

100% of Texas Roadhouse of Vermont, LLC (indirect ownership)

 

 

100% of Roadhouse Private Beverage Club of Pelham, Inc.

 

 

67.5% of Texas Roadhouse of Menifee, CA, LLC

 

--------------------------------------------------------------------------------


 

Entity

 

Ownership

Texas Roadhouse Holdings LLC cont.

 

65% of Texas Roadhouse of Austin-North, Ltd.

 

 

60% of Texas Roadhouse of Austin, Ltd.

 

 

55% of Texas Roadhouse of Huber Heights, LLC

 

 

55% of Texas Roadhouse of Lancaster, OH, LLC

 

 

52.5% of Texas Roadhouse of Gilbert, AZ, LLC

 

 

52.5% of Texas Roadhouse of Hendersonville, de Novo, LLC

 

 

52.5% of Texas Roadhouse of Jacksonville, NC, LLC

 

 

52.5% of Texas Roadhouse of Mansfield, Ltd.

 

 

53.03% of Texas Roadhouse of Parker, LLC

 

 

52.5% of Texas Roadhouse of Stillwater, OK, LLC

 

 

52.5% of Texas Roadhouse of Warwick, LLC

 

 

52.5% of Texas Roadhouse of Baytown, TX, LLC

 

 

70% of Texas Roadhouse of Fort Myers, FL, LLC

 

 

52.5% of Texas Roadhouse of Lexington, KY, II, LLC

 

 

65% of TRH Beverage Holdings of Austin-North, LLC (indirect)

 

 

60% of TRH Beverage Holdings of Austin-South, LLC (indirect)

 

 

52.5% of TRH Beverage Holdings of Baytown, TX, LLC (indirect)

 

 

52.5% of TRH Beverage Holdings of Mansfield, LLC (indirect)

 

 

65% of TRH Beverages of Austin-North, LLC (indirect)

 

 

60% of TRH Beverages of Austin-South, LLC (indirect)

 

 

52.5% of TRH Beverages of Baytown, TX, LLC (indirect)

 

 

52.5% of TRH Beverages of Mansfield, LLC (indirect)

 

--------------------------------------------------------------------------------


 

Schedule 5.13 - Subsidiaries and Other Equity Investments, Part (b)

 

Entity

 

Ownership

Texas Roadhouse, Inc.

 

40% of EF & TRH Restaurants (HK) Holding Limited (indirect ownership)

 

 

 

Texas Roadhouse Holdings LLC

 

10% of Paragon Centre Holdings, LLC

 

 

10% of Roadhouse of Memphis, LLC

 

 

10% of Texas Roadhouse of Hiram, LLC

 

 

10% of Texas Roadhouse of Marietta, LLC

 

 

7.5% of Roadhouse of Montgomeryville, LLC

 

 

5.49% of Roadhouse of Omaha, LLC

 

 

5.09% of Texas Roadhouse of Brownsville, Ltd.

 

 

5.05% of Roadhouse of Fargo, LLC

 

 

5% of Appleton Operating LLC

 

 

5% of Janesville Operating LLC

 

 

5% of Roadhouse of Bossier City, LLC

 

 

5% of Roadhouse of Logan, UT, LLC

 

 

5% of Roadhouse of Longmont, LLC

 

 

5% of Roadhouse of McKinney, Ltd.

 

 

5% of Roadhouse of New Berlin, LLC

 

 

5% of Roadhouse of Temple, Ltd.

 

 

5% of Roadhouse of Wichita, LLC

 

 

5% of Seaford Ventures, LLC

 

 

5% of Sheboygan Operating LLC

 

 

5% of Texas Roadhouse of Billings, LLC

 

 

5% of Texas Roadhouse of Everett, LLC

 

 

5% of Texas Roadhouse of Port Arthur, Ltd.

 

 

5% of Roadhouse of Farmington, NM, LLC

 

 

10% of TRH Westland, LLC

 

 

5% of Hospitality Steak House, LLC

 

 

5% of TRH Beverage Holdings of McKinney, LLC (indirect)

 

 

5.09% of TRH Beverage Holdings of Brownsville, LLC (indirect)

 

 

5% of TRH Beverage Holdings of Port Arthur, LLC (indirect)

 

 

5% of TRH Beverage Holdings of Temple, LLC (indirect)

 

 

5% of Roadhouse of Kansas, LLC (indirect)

 

 

5% of Billings Beverage Corp. (indirect)

 

 

5% of TRH Beverages of McKinney, LLC (indirect)

 

 

5.09% of TRH Beverages of Brownsville, LLC (indirect)

 

 

5% of TRH Beverages of Port Arthur, LLC (indirect)

 

 

5% of TRH Beverages of Temple, LLC (indirect)

 

--------------------------------------------------------------------------------


 

Schedule 5.15 — Material Contracts

 

1.              Amended and Restated Lease Agreement by and between Paragon
Centre Holdings, LLC, as landlord and Texas Roadhouse Holdings LLC, as tenant
dated January 1, 2006.

 

·                  First Amendment to Amended and Restated Lease Agreement by
and between Paragon Centre Holdings, LLC, and Texas Roadhouse Holdings LLC,
dated December 18, 2006.

 

·                  Second Amendment to Amended and Restated Lease Agreement by
and between Paragon Centre Holdings, LLC, and Texas Roadhouse Holdings, LLC
dated May 10, 2007.

 

·                  Third Amendment to Amended and Restated Lease Agreement by
and between Paragon Centre Holdings, LLC and Texas Roadhouse Holdings, LLC dated
September 7, 2007.

 

·                  Fourth Amendment to Amended and Restated Lease Agreement by
and between Paragon Centre Holdings, LLC and Texas Roadhouse Holdings, LLC dated
July 22, 2009.

 

2.              Coca-Cola North America Foodservice Beverage Marketing Agreement
between Texas Roadhouse Holdings, LLC and Texas Roadhouse Development
Corporation dated February 22, 2007.

 

3.              Agreement for Products and Services between Ceridian Corporation
or subsidiary and Texas Roadhouse dated March 14, 2013.

 

4.              Distribution Services Agreement between Texas Roadhouse Holdings
LLC and The Sygma Network, Inc. dated July 7, 2008.

 

--------------------------------------------------------------------------------


 

Schedule 5.18 — Intellectual Property

 

None

 

--------------------------------------------------------------------------------


 

Schedule 7.01 - Existing Liens

 

Debtor

 

Secured party

 

Description

 

Filing Data

Texas Roadhouse Holdings, LLC

 

U.S. Bank Equipment Finance

 

1 Copier 9050N

 

2013-2658673-73

Filed: 08-08-2013

Kentucky Secretary of State

Texas Roadhouse Holdings, LLC

 

U.S. Bank Equipment Finance

 

6 Copiers Bizhub

 

2013-2640583-14

Filed: 05-08-2013

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

U.S. Bank Equipment Finance

 

3 Copiers Bizhub

 

2013-2618778-95

Filed: 01-08-2013

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

GFC Leasing

 

Lanier Copier

 

2012-2610365-28

Filed: 11-15-2012

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

U.S. Bank Equipment Finance

 

Copiers & Equipment

 

2012-2596091-97

Filed: 08-15-2012

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

U.S. Bank Equipment Finance

 

Copiers & Equipment

 

2012-2588515-59

Filed: 06-29-2012

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

U.S. Bank Equipment Finance

 

Equipment

 

2012-2582205-89

Filed: 05-25-2012

Kentucky Secretary of State

Texas Roadhouse Holdings LLC/Texas Roadhouse

 

Sysco Central California, Inc.

 

Goods delivered by Sysco & accounts receivable, etc.

 

2012-2572271-71

Filed: 04-09-2012

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

GFC Leasing

 

Lexmark XS652DE

 

2011-4025550

Filed: 10-19-2011

Delaware Secretary of State

Texas Roadhouse Holdings, LLC

 

Officeware Integrated Office Solutions

 

1 Canon IRADV C5045 Copier

 

2011-2506775-56.01

Filed: 03-23-2011

Kentucky Secretary of State

Texas Roadhouse Holdings, LLC

 

Officeware Integrated Office Solutions

 

1 Canon IRADV 6065 Copier

 

2010-2489911-17.01

Filed: 12-03-2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

GFC Leasing, a Division of Gordon Flesch Co., Inc.

 

1 Sharp MX-B401 Printer 02112606V5842

 

2010-2481763-54.01

Filed: 10-13-2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Officeware

 

3 HP Laserjet 9050DN Printers

 

2010-2480633-69.01

Filed: 10-05-2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

CTWP Leasing

 

1 Lexmark X464de Printer

 

2010-2478745-60.01

Filed: 09-24-2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Officeware

 

1 HP 4345X Copier

 

2010-2451671-19

Filed: 05-04-2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Officeware

 

1 HP 4345X Copier

 

2010 2440259-89

Filed: 03-11-2010

Kentucky Secretary of State

 

--------------------------------------------------------------------------------


 

Texas Roadhouse Holdings LLC

 

Officeware

 

1 HP 4345X Copier

 

2010-2440258-78

Filed: 03-11-2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC -and- Texas Roadhouse of Mesquite, Ltd.

 

Union Fidelity Life Insurance Company

 

Restaurant equipment, machinery, furniture, fixtures, replacements,
substitutions, additions, etc., used in operation of TXRH at 1420 Peachtree Rd.,
Mesquite, TX

 

2010-2439590-75

Filed: 03-08-2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC -and- Texas Roadhouse of Pasadena, Ltd.

 

Union Fidelity Life Insurance

 

Restaurant equipment, machinery, furniture, fixtures, replacements,
substitutions, additions, etc., used in operation of TSRH at 3033 E Sam Houston
Pkwy, Pasadena, TX

 

2010-2439591-86

Filed 03-08-2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

USRP Funding 2001-A LP

 

Restaurant equipment, machinery, furniture, fixtures, replacements,
substitutions, additions, etc., used in operation of TXRH, Grand Prairie, TX

 

2010-2439592-97

Filed: 03-08-2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Officeware

 

1 Cannon Imagerunner IR1025IF Copier

 

2010-2433998-71

Filed: 01-29-2010

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Officeware Financial Services

 

1 Ecopy Desktop 20 User Pack

 

2009-2413915-36

Filed: 10-02-2009

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Wells Fargo Financial Leasing, Inc.

 

2 Canon IRC3080 Copiers; 1 Canon IR1025 Copier; 4 Canon IR5050N Copiers

 

2009-2409006-42

Filed: 09-03-2009

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Wells Fargo Financial Leasing, Inc.

 

1 Canon Hole Punch TRM 16631 for Copier

 

2009-2408794-55

Filed: 09-02-2009

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Wells Fargo Financial Leasing, Inc.

 

2 Canon Copiers w/fax Module 5050N

 

2009-2396963-39

Filed: 07-03-2009

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

US Bancorp

 

1 ESTUI0523T CZL726957 Copier

 

2008-2308912-55

Filed: 04-04-2008

Kentucky Secretary of State

 

--------------------------------------------------------------------------------


 

Texas Roadhouse Holdings LLC

 

Power & Ray, LLC

 

All fixtures, furniture, equipment, improvements, additions, alterations,
inventory, personal property, etc. located at Gilbert, AZ store

 

2007-2250531-97.01

Filed: 06-11-2007

Kentucky Secretary of State

Texas Roadhouse Holdings LLC

 

Officeware Integrated Office Solutions

 

1 Canon IRADV C5045 Copier

 

2010-2489829-05.01

Filed: 12-03-2010

Kentucky Secretary of State

 

--------------------------------------------------------------------------------


 

Schedule 7.02 — Existing Investments

 

See Schedule 5.13(b)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Exhibit D

 

Form of Compliance Certificate

 

Attached

 

--------------------------------------------------------------------------------


 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                    ,

 

To:          JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of August 12, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Texas Roadhouse, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [                                                ] of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the
Borrower, and that:

 

[Use following paragraph 1 for Fiscal Year-end financial statements]

1.     Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the Fiscal Year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for Fiscal Quarter-end financial statements]

1.     Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the Fiscal Quarter of the
Borrower ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

2.     The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

 

3.     A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

— or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.     The representations and warranties of the Borrower contained in Article V
of the Agreement, and any representations and warranties of any Loan Party that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent

 

--------------------------------------------------------------------------------


 

statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

 

5.     The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

 

(Signature Page Follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                 ,                             .

 

 

TEXAS ROADHOUSE, INC.

 

 

 

 

 

By:

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

[FINANCIAL STATEMENTS TO BE ATTACHED]

 

--------------------------------------------------------------------------------


 

For the Fiscal Quarter/Fiscal Year ended
                                      (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.     Section 7.14(a) — Consolidated Fixed Charge Coverage Ratio

 

A. Consolidated EBITR for four consecutive Fiscal Quarters ending on above date
(“Subject Period”):

 

 

 

 

 

 

1.

Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

2.

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

3.

Provision for income taxes for Subject Period:

 

$

 

 

 

 

 

 

4.

Consolidated Rental Expense for Subject Period:

 

$

 

 

 

 

 

 

5.

Non-cash expense attributable to the grant of stock awards pursuant to the
Equity Incentive Plan to employees, directors or consultants for Subject Period:

 

$

 

 

 

 

 

 

6.

Non-cash impairment charges, non-cash charges resulting from the closing of and
cessation of business at any Restaurant and/or non-cash charges resulting from
losses on dispositions of assets in the ordinary course of business (which, for
purposes hereof, shall include non-cash charges resulting from the remodeling or
improvement of any Restaurant and the replacement of equipment used at any
Restaurant) for Subject Period:

 

$

 

 

 

 

 

 

7.

Consolidated EBITR (I.A.1 + I.A.2 + I.A.3 + I.A.4 + I.A.5 + I.A.6):

 

$

 

 

 

B. Consolidated Fixed Charges for Subject Period

 

 

 

 

 

 

 

 

1.

Consolidated Interest Charges for Subject Period:

 

$

 

 

 

 

 

 

2.

Consolidated Rental Expense for Subject Period:

 

$

 

 

 

 

 

 

3.

Consolidated Fixed Charges (I.B.1 + I.B.2):

 

$

 

 

 

C. Consolidated Fixed Charge Coverage Ratio (I.A.7 ÷ I.B.3):

 

              to 1.00

 

 

 

 

 

Minimum Required:

 

2.00 to 1.00

 

 

 

II. Section 7.14 (b) — Consolidated Leverage Ratio.

 

 

 

 

 

A. Consolidated Adjusted Funded Indebtedness:

 

 

 

 

 

 

 

 

1.

Outstanding principal amount of all obligations at Statement Date:

 

 

 

 

 

 

 

 

2.

All purchase money Indebtedness:

 

 

 

 

 

 

 

 

3.

All direct obligations under letters of credit, bankers acceptances, bank
guaranties, and similar instruments:

 

 

 

 

 

 

 

 

4.

All obligations in respect of deferred purchase price of property or services:

 

 

 

 

 

 

 

 

5.

Attributable Indebtedness in respect of capital leases:

 

 

 

 

 

 

 

 

6.

All obligations of any Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends:

 

 

 

 

 

 

 

 

7.

All Guarantees with respect to outstanding Indebtedness of the types referred to
in Lines II.A.1 through II.A.6 above:

 

 

 

 

 

 

 

 

8.

All Indebtedness of the types referred to in Lines II.A.1 through II.A.7 above
of

 

 

 

--------------------------------------------------------------------------------


 

 

 

any partnership or joint venture involving the Borrower (other than a joint
venture that is itself a corporation or limited liability company) which such
partnership or joint venture is not a direct or indirect Subsidiary of the
Borrower, in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary:

 

 

 

 

 

 

 

 

9.

An amount equal to the product of eight (8) times Consolidated Rental Expense
for Subject Period (excluding up to $5,000,000 of Consolidated Rental Expense
attributable to equipment leases):

 

 

 

 

 

 

 

 

10.

Consolidated Adjusted Funded Indebtedness (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7
+ 8 + 9):

 

$

 

 

 

B. Consolidated EBITDAR for Subject Period:

 

 

 

 

 

 

 

 

1.

Consolidated EBITR for Subject Period (Line I.A.7):

 

$

 

 

 

 

 

 

2.

Depreciation expenses for Subject Period:

 

$

 

 

 

 

 

 

3.

Amortization expenses for Subject Period:

 

$

 

 

 

 

 

 

4.

Consolidated EBITDAR (Lines II.B.1 + II.B.2 + II.B.3):

 

$

 

 

 

C. Consolidated New Unit Pre-Opening Costs for Subject Period:

 

$

 

 

 

D. Consolidated Leverage Ratio (Line II.A.10 ÷ (Line II.B.4 + Line II.C)):

 

              to 1.00

 

 

 

 

 

Maximum Allowed:

 

3.00 to 1.00

 

III. Applicable Rate — Consolidated Net Leverage Ratio.

 

 

 

A. Unrestricted Cash:

 

$

 

 

 

B. Consolidated Net Leverage Ratio ((Line II.A.10 - III.A) ÷ (Line II.B.4 + Line
II.C)):

 

              to 1.00

 

 

 

 

 

If less than 1.25 to 1.00:

 

Pricing Level 1

 

 

 

 

 

If less than 1.50 to 1.00 but greater than or equal to 1.25 to 1.00:

 

Pricing Level 2

 

 

 

 

 

If less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

 

Pricing Level 3

 

 

 

 

 

If less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

 

Pricing Level 4

 

 

 

 

 

If greater than or equal to 2.50 to 1.00

 

Pricing Level 5

 

IV.  Subsidiaries.

 

Set forth below is a list of all Subsidiaries of the Borrower, together with an
indication of whether such Subsidiary is a Material Subsidiary and whether such
Subsidiary is party to the Guaranty. Also set forth below is a calculation
supporting the designation of each Subsidiary as a Material Subsidiary or
non-Material Subsidiary .

 

Name of Subsidiary

 

Jurisdiction of
Formation

 

Material Subsidiary and
Party to Guaranty
(Yes/No)

 

Calculations supporting
the designation of each
non-Material Subsidiary(1)

[            ]

 

[            ]

 

[            ]

 

 

[            ]

 

[            ]

 

[            ]

 

 

[            ]

 

[            ]

 

[            ]

 

 

[            ]

 

[            ]

 

[            ]

 

 

[            ]

 

[            ]

 

[            ]

 

 

[            ]

 

[            ]

 

[            ]

 

 

 

--------------------------------------------------------------------------------

(1)  Calculations to demonstrate that the portion of Consolidated Tangible Net
Worth attributable to each such non-Material Subsidiary does not exceed 2.5%,
and that no more than 5% of Consolidated Tangible Net Worth is attributable to
all non-Material Subsidiaries in the aggregate.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

List of “Amendment Documents”(2)

 

1.              Omnibus Amendment No. 1 and Consent to Credit Agreement and
Guaranty, by and among the Borrower, the Guarantors, the Lenders and the
Administrative Agent.

 

2.              Certificate of a Responsible Officer of the Borrower and each
Guarantor (including each New Guarantor) (collectively, the “Companies”)
certifying (i) that there have been no changes in the certificate of formation
or other charter document of such Company, as attached thereto and as certified
as of a recent date by the Secretary of State (or analogous governmental entity)
of such Company’s jurisdiction of organization or incorporation, since the date
of the certification thereof by such governmental entity, (ii) the limited
liability company agreement or bylaws, as attached thereto, of such Company as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Company authorizing the execution,
delivery and performance of the Amendment Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of such Company
authorized to sign the Amendment Documents to which it is a party.

 

3.              Good Standing Certificate (or analogous documentation, if
applicable) for each Company from the Secretary of State (or analogous
governmental entity) of such Company’s jurisdiction of organization or
incorporation.

 

4.              Opinion of Hayden, Craig & Grant, PLLC, counsel for the
Companies, in form and substance acceptable to the Administrative Agent and its
counsel.

 

--------------------------------------------------------------------------------

(2)  Items appearing in bold and italics shall be prepared and/or provided by
the Borrower and/or Borrower’s counsel.

 

--------------------------------------------------------------------------------